PER CURIAM.
Kalvin Marshall seeks to appeal the district court’s adverse grant of summary judgment and entry of judgment in favor of Dr. Abbasi in Marshall’s action filed pursuant to 42 U.S.C. § 1983 (2000). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Marshall seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Marshall’s motion for appointment of counsel because this appeal presents no complex or substantial issue of law. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED